PER CURIAM.
Appellant was convicted of the unlawful transportation of intoxicating liquor. He relies for a reversal solely on the contention that a search of his automobile by officers without a warrant was an unreasonable one.
According to evidence for the prosecution, no search was made or was necessary, but upon inquiry by government prohibition •agents as to what was contained in a package that had just been removed from the automobile and then immediately replaced in it as the agents approached, appellant stated that the package contained “home brew.” In addition the testimony given by the agents disclosed that appellant was engaged in unlawfully removing intoxicating liquor from one place to another. Under these circumstances a search without a warrant was lawful. Carroll v. United States, 267 U. S. 132, 45 S. Ct. 280, 69 L. Ed. 543, 39 A. L. R. 790; Husty v. United States, 282 U. S. 694, 51 S. Ct. 240, 75 L. Ed. 629, 74 A. L. R. 1407.
The judgment is affirmed.